Exhibit 10.1

 



CITIZENS TRUST BANK

CHANGE IN CONTROL AGREEMENT

 

 

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made as of this ____ day
of ______________, 2013 by and between FRED DANIELS (the “Executive”) and
CITIZENS TRUST BANK, a bank organized under the laws of the State of Georgia
(the “Bank”).

 

RECITALS:

 

WHEREAS, the Executive is currently employed by the Bank as its Chief Credit
Officer; and

 

WHEREAS, the Bank desires to enter into an agreement with the Executive to
provide change in control benefits to the Executive upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1. Definitions. For purposes of this Agreement, the following terms and
conditions shall have the meanings set forth in this Section 1:

 

(a) “Affiliate” shall mean any entity which controls, is controlled by, or is
under common control with another entity. For this purpose, “control” means
ownership of more than fifty percent (50%) of the ordinary voting power of the
outstanding equity securities of an entity.

 

(b) “Area” means the geographic area within the boundaries of [Fulton and Dekalb
Counties in the State of Georgia]. It is the express intent of the parties that
the Area as defined herein is the area where the Executive performs services on
behalf of the Bank and its Affiliates as of the Effective Date.

 

(c) “Board of Directors” means the Board of Directors of the Bank.

 

(d) “Business of the Bank” means, (i) during the Executive’s employment, any
line of trade or business conducted by the Bank and/or one or more of its
Affiliates as of the applicable date for which the Business of the Bank is being
determined and, (ii) for any period following the Executive’s Termination of
Employment, any line of trade or business conducted by the Bank and/or one or
more of its Affiliates at the time of Executive’s Termination of Employment.

 

(e) “Cause” means the occurrence of any of the following events:

 



 

 

(i) material dishonesty, gross negligence or willful misconduct by Executive in
the performance of his duties hereunder which conduct results in material
financial or reputational harm to the Bank or its Affiliates;

 

(ii) conviction (from which no appeal may be, or is, timely taken) of Executive
of a felony;

 

(iii) initiation of suspension or removal proceedings against Executive by
federal or state regulatory authorities acting under lawful authority pursuant
to provisions of federal or state law or regulation which may be in effect from
time to time;

 

(iv) knowing violation by Executive of federal or state banking laws or
regulations; or

 

(v) refusal by Executive to perform a duly authorized and lawful written
directive of the Chief Executive Officer of the Bank or the President of the
Bank.

 

(f) “Change in Control” means the occurrence of any of the following events on
or after the Effective Date:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
corporation where such acquisition causes such person to own more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; or

 

(ii) individuals who as of the Effective Date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board of Directors; provided, however,
that any individual becoming a director subsequent to the Effective Date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member such
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board or Directors; or

 

(iii) a reorganization, merger or consolidation, (a “Business Combination”) with
respect to which persons who were the owners of the Company immediately prior to
such Business Combination do not, immediately thereafter, own, directly or
indirectly, more than fifty percent (50%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries);

 



-2-

 

(iv) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its Affiliates to any third party; or

 

(v) a complete liquidation or dissolution of the Company.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Company” means Citizens Bancshares Corporation or any successor thereto.

 

(i) “Confidential Information” means data and information: (i) relating to the
business of the Bank and/or one or more of its Affiliates, regardless of whether
the data or information constitutes a trade secret as that term is defined in
Article 1 of Chapter 10 of Title 10 of the Official Code of Georgia; (ii)
disclosed to the Executive or of which the Executive became aware of as a
consequence of the Executive’s relationship with the Bank and/or one or more of
its Affiliates; (iii) having value to the Bank and/or one or more of its
Affiliates; (iv) not generally known to competitors of the Bank and/or one or
more of its Affiliates; and (v) which includes trade secrets, methods of
operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information; provided,
however, that such term shall not mean data or information (1) which has been
voluntarily disclosed to the public by the Bank and/or one or more of its
Affiliates, except where such public disclosure has been made by the Executive
without authorization from the Bank and/or one or more of its Affiliates; (2)
which has been independently developed and disclosed by others; or (3) which has
otherwise entered the public domain through lawful means

 

(j) “Disability” means a condition for which benefits would be payable under any
long-term disability coverage (without regard to the application of any
elimination period requirement) then provided to the Executive by the Bank or,
if no such coverage is then being provided, the inability of the Executive to
perform the material aspects of the Executive’s duties of employment for a
period of at least one hundred eighty (180) consecutive days as certified by a
physician chosen by the Executive and reasonably acceptable to the Bank.

 

(k) “Effective Date” means the date on which this Agreement is made as evidenced
above.

 



-3-

 

(l) “Good Reason” means the occurrence of any of the following events and which
is not corrected by the Bank within thirty (30) days after the Executive’s
written notice to the Bank or one of its Affiliates of the same:

 

(i) a material diminution in the Executive’s responsibilities or duties in
effect immediately prior to the effective date of the Change in Control;

 

(ii) a material reduction in the Executive’s base salary, incentives and/or
benefits in effect immediately prior to the effective date of a Change in
Control;

 

(iii) elimination of benefit or incentive programs in which the Executive
participates without availability of comparable replacement programs; or

 

(iv) a change of the location of the Executive’s place of employment to more
than fifty (50) miles from the Executive’s principal business office as of the
effective date of a Change in Control.

 

(m) “Material Contact” means the contact between the Executive and each customer
or potential customer: (i with whom or which the Executive dealt on behalf of
the Bank and/or one or more of its Affiliates; (ii) whose dealings with the Bank
and/or one or more of its Affiliates were coordinated or supervised by the
Executive; (iii) about whom the Executive obtained Confidential Information in
the ordinary course of business as a result of such Executive’s association with
the Bank and/or one or more of its Affiliates; or (iv) who receives products or
services authorized by the Bank and/or one or more of its Affiliates, the sale
or provision of which results or resulted in compensation, commissions, or
earnings for the Executive within two years prior to the effective date of the
Executive’s Termination of Employment..

 

(n) “Termination of Employment” means the Executive’s termination of employment,
for any reason, from the Bank and all Affiliates. Notwithstanding the foregoing,
an event shall not be deemed to be a Termination of Employment if it would not
qualify as a “separation from service” pursuant to Code Section 409A and the
regulations promulgated thereunder.

 

(o) “Specified Employee” shall mean a key employee (as defined in Code Section
416(i) without regard to Code Section 416(i)(5)) of the Bank (or an entity which
is considered to be single employer with the Bank under Code Section 414(b) or
414(c)) at any time during the twelve (12) month period ending on December 31.
Notwithstanding the foregoing, any employee who is a key employee determined
under the preceding sentence will be deemed to be a Specified Employee solely
for the period of April 1 through March 31 following such December 31 or as
otherwise required by the Code Section 409A and the regulations promulgated
thereunder.

 



-4-

 

(p) “Trade Secrets” means information, without regard to form, including, but
not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

2. Term. This Agreement shall become effective as of the Effective Date and
shall remain in effect until the effective date of the Executive’s Termination
of Employment; provided, however, if a Change in Control occurs prior to the
Executive’s Termination of Employment, this Agreement shall remain in effect for
two (2) years following the effective date of such Change in Control.

 

3. Severance Benefits Upon Termination of Employment.



 

(a) Amount of Severance Benefits. If, within two (2) months before or two (2)
years following a Change in Control, the Executive experiences a Termination of
Employment due to either (i) an involuntarily termination by the Bank or one of
its Affiliates without Cause or (ii) a resignation by the Executive for Good
Reason (no later than six (6) months after the occurrence of the most recent
event constituting Good Reason), the Bank shall pay to the Executive an amount
equal to the sum of (1) one (1) times the Executive’s annual base salary in
effect at the time of the Termination of Employment plus (2) the value of his
accrued, but unused, vacation as determined as of the effective date of his
Termination of Employment (the “Lump Sum Benefit”).

 

Finally, for the twelve-month period immediately following the Termination of
Employment (the “Severance Period”) or, if less, for the period during which the
Executive and his eligible dependents are entitled to COBRA health continuation
coverage, the Bank shall pay to the Executive an amount equal to the Executive’s
cost of COBRA health continuation coverage for the Executive and his eligible
dependents.

 

The Lump Sum Benefit and the COBRA health continuation coverage benefits
described in this Section 3(a) shall be collectively referred to in this
Agreement as the “Severance Benefit.”

 

Notwithstanding anything to the contrary herein, a termination of the
Executive’s employment due to his death or Disability will not be deemed to be
an involuntary Termination of Employment by the Bank or one of its Affiliates
without Cause or a resignation by the Executive for Good Reason.

 



-5-

 

(b) Golden Parachute Reduction. Notwithstanding Subsection (a), if the aggregate
of the Severance Benefit and other payments and benefits which the Executive has
the right to receive from the Bank and its Affiliates (including the value of
any equity rights which become vested upon a Change in Control) (the “Total
Payments”) would constitute a “parachute payment” as defined in Section
280G(b)(2) of the Code, the Executive shall receive the Total Payments unless
the (i) after-tax amount that would be retained by the Executive (after taking
into account all federal, state and local income taxes payable by the Executive
and the amount of any excise taxes payable by the Executive under Code Section
4999 that would be payable by the Executive (the “Excise Taxes”)) if the
Executive were to receive the Total Payments has a lesser aggregate value than
(ii) the after-tax amount that would be retained by the Executive (after taking
into account all federal, state and local income taxes payable by the Executive)
if the Executive were to receive the Total Payments reduced to the largest
amount as would result in no portion of the Total Payments being subject to
Excise Taxes (the “Reduced Payments”), in which case the Executive shall be
entitled only to the Reduced Payments. In the event that any payment or benefit
is required to be reduced pursuant to this Section, the portions of amounts paid
or benefits provided latest in time will be reduced first and if portions of the
amounts to be paid or benefits to be provided at the same time must be reduced,
noncash benefits will be reduced before cash payments.

 

(c) Payment of Severance Benefit. The portion of the Severance Benefit
consisting of the Lump Sum Benefit shall be paid to the Executive in a lump sum
payment within sixty (60) days following the Executive’s Termination of
Employment or, if later, within sixty (60) days following the effective date of
the Change in Control. All portions of the Severance Benefit consisting of
reimbursements and in-kind benefits described in Section 3(a) must be incurred
by the Executive during the Severance Period to be eligible for reimbursement.
The amount of reimbursable expenses incurred, and the amount of in-kind benefits
provided, in one taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits provided, in any other taxable year. Each
category of reimbursement shall be paid as soon as administratively practicable,
but in no event shall any such reimbursement be paid after the last day of the
calendar year following the calendar year in which the expense was incurred.
Neither rights to reimbursement nor in-kind benefits are subject to liquidation
or exchanges for other benefits.

 

As a condition of the Bank’s payment of any portion of the Severance Benefit,
the Executive must execute a release agreement as provided in Section 16 below
within such period of time following the Termination of Employment as is
permitted by the Bank and not timely revoke the release agreement during any
revocation period provided pursuant to the terms of the release agreement. All
payments of the Severance Benefit shall accrue from the date of the Termination
of Employment and shall be made or commence at the end of the revocation period
provided pursuant to the terms of the release agreement but no later than the
sixtieth (60th) day following the later of the Executive’s Termination of
Employment or Change in Control, with any accrued but unpaid severance being
paid on the date of the first payment.

 

Notwithstanding any provision in the Agreement to the contrary, if the Executive
is a “specified employee” within the meaning of Section 409A of the Code as of
his Termination of Employment, then such portions of the Severance Benefit that
would result in a tax under Code Section 409A if paid during the first six (6)
months after Termination of Employment shall be withheld, starting with the
payments latest in time during such six (6) month period, and paid to the
Executive during the seventh month following the date of his Termination of
Employment.

 



-6-

 

The Bank shall be entitled to withhold appropriate employment and income taxes,
if required by applicable law, as and when the applicable portions of the
Severance Benefit become payable.

 

4. Confidentiality.

 

(a) All Confidential Information and Trade Secrets and all physical embodiments
thereof received or developed by the Executive while employed by the Bank or any
of its Affiliates are confidential to and are and will remain the sole and
exclusive property of the Bank or any of its Affiliates. Except to the extent
necessary to perform the duties assigned to him by the Bank, the Executive will
hold such Confidential Information and Trade Secrets in trust and strictest
confidence, and will not use, reproduce, distribute, disclose or otherwise
disseminate the Confidential Information and Trade Secrets or any physical
embodiments thereof and may in no event take any action causing or fail to take
the action necessary to prevent, any Confidential Information and Trade Secrets
disclosed to or developed by the Executive to lose its character or cease to
qualify as Confidential Information or Trade Secrets.

 

(b) The covenants of confidentiality set forth herein will apply during the Term
of the Executive’s employment to any Confidential Information and Trade Secrets
disclosed by the Bank or one of its Affiliates or developed by the Executive
prior to or after the date hereof. The covenants restricting the use of
Confidential Information will continue and be maintained by the Executive for a
period of twelve (12) months following termination of this Agreement. The
covenants restricting the use of Trade Secrets will continue and be maintained
by the Executive following termination of this Agreement for so long as
permitted by the then-current Georgia Trade Secrets Act of 1990, O.C.G.A. §
10-1-760, et. seq.

 

5. Noncompetition. In the event that the Executive is entitled to receive the
Severance Benefit under this Agreement, the Executive agrees that, for twelve
(12) months following the Executive’s Termination of Employment, the Executive
will not (except on behalf of or with the prior written consent of the Bank),
within the Area, either directly or indirectly, on his own behalf or in the
service or on behalf of others, as an employee or in any other capacity which
involves duties and responsibilities similar to those undertaken for the Bank or
any of its Affiliates, engage in any business which is the same as or
essentially the same as the Business of the Bank. The Executive acknowledges and
agrees that the Business of the Bank is conducted in the Area.

 

6. Nonsolicitation. In the event that the Executive is entitled to receive the
Severance Benefit under this Agreement, the Executive agrees that, for twelve
(12) months following the Executive’s Termination of Employment:

 



-7-

 

(a) the Executive will not (except on behalf of or with the prior written
consent of the Bank), on the Executive’s own behalf or in the service or on
behalf of others, solicit, divert or appropriate or attempt to solicit, divert
or appropriate, directly or by assisting others, any business from any of the
customers of the Bank or its Affiliates, including actively sought prospective
customers, with whom the Executive has or had Material Contact during the
Executive’s employment, for the purpose of offering products or services that
are competitive with those of the type conducted, authorized, offered, or
provided by the Bank and/or one or more of its Affiliates in connection with the
Business of the Bank; and

 

(b) the Executive will not on the Executive’s own behalf or in the service or on
behalf of others, solicit, recruit or hire away or attempt to solicit, recruit
or hire away, directly or by assisting others, any employee of the Bank or its
Affiliates with whom the Executive had contact during the twelve (12) months
prior to the effective date of the Executives Termination of Employment, whether
or not such employee is a full-time employee or a temporary employee of the Bank
or its Affiliates and whether or not such employment is pursuant to a written
agreement and whether or not such employment is for a determined period or is at
will.

 

7. Enforcement of Covenants and Remedies. The Executive agrees that the
covenants contained in Sections 4, 5, and 6 hereof are the essence of this
Agreement; that each of the covenants is reasonable and necessary to protect the
business, interest and properties of the Bank, and that irreparable loss and
damage will be suffered by the Bank should he breach any of the covenants. In
the event that the Bank reasonably determines that the Executive has breached
any of his obligations pursuant to Sections 4, 5, and 6 hereof, which remain
uncured after the expiration of thirty (30) days following the delivery of
written notice of such breach to the Executive by the Bank, the Executive will
forfeit any amounts owed to the Executive under Section 3 hereof which have not
previously been paid to the Executive. The Executive also agrees and consents
that, in addition to all the remedies provided by law or in equity, the Bank
shall be entitled to specific performance of this Agreement and to both
temporary and permanent injunctions to prevent a breach or contemplated breach
by the Executive of the covenants in Sections 4, 5 and 6 hereof.

 

8. No Mitigation. No amounts or benefits payable to the Executive hereunder
shall be subject to mitigation or reduction by income or benefits the Executive
receives from other sources.

 

9. Continued Employment. Nothing in this Agreement shall entitle Executive to
continued employment with the Bank or any of its Affiliates or to continued
tenure in any specific office or position. The Executive’s employment with the
Bank or any of its Affiliates shall be terminable at the will of the Bank, with
or without Cause.

 

10. Assignment. If the Bank sells, assigns, or transfers a majority of its
business and assets to any person or entity, or if the Bank merges into or
consolidates or otherwise combines with any person which is a continuing or
successor entity (such acquiring or successor entity to be referred to herein as
the “Acquiring Entity”), then the Bank shall assign all of its right, title and
interest in this Agreement to the Acquiring Entity and the Acquiring Entity
shall assume and perform all of the terms, conditions and provisions imposed by
this Agreement upon the Bank. In the event the Bank assigns this Agreement as
permitted by this Agreement and the Acquiring Entity assumes this Agreement, all
further rights and obligations of the Bank shall cease and terminate and the
“Bank” as defined herein will refer to the Acquiring Entity.

 



-8-

 

11. Dispute Resolution. The Bank and the Executive agree that any dispute
between the Executive and the Bank or its officers, directors, employees, or
agents in their individual or Bank capacity relating to the interpretation,
enforcement or breach of this Agreement, shall be submitted to a mediator for
non-binding, confidential mediation. If the matter cannot be resolved with the
aid of the mediator, the Bank and the Executive mutually agree to arbitration of
the dispute. The arbitration shall be in accordance with the then-current
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”) before an arbitrator who is licensed to practice law in the State of
Georgia. The arbitration shall take place in or near Atlanta, Georgia. The Bank
and the Executive agree that the procedures outlined in this provision are the
exclusive method of dispute resolution.

 

12. Attorneys’ Fees. In the event of the use of any dispute resolution program
related to a controversy arising under or in connection with this Agreement, the
party prevailing in such dispute resolution program shall be entitled to receive
from the other party all reasonable costs and expenses, including without
limitation attorneys’ fees, incurred by the prevailing party in connection with
such dispute resolution program, and the other party shall pay such costs and
expenses to the prevailing party within sixty (60) days after a final
determination (excluding any appeals) is made with respect to the litigation.
The amount of reasonable attorneys’ fees shall be determined by the trier of
fact in its sole discretion but, in any event, shall not exceed $10,000.

 

13. Notice. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses or facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a party may designate by written notice
to the other parties):

 

If to the Bank, to the Bank at: Citizens Bancshares Corporation

Attention: Chairman

75 Piedmont Avenue, N.E.

Atlanta, GA 30303

 



-9-

 

If to the Executive, to the Executive at: _______________________________

                                                                    _______________________________

 

14. Headings. Sections or other headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

15. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof.

 

16. Release. Prior to payment of any Severance Benefit pursuant to this Section
3, the Bank shall have the right to require the Executive to sign, and the
Executive hereby agrees to sign, a release, as described herein, and the Bank
may withhold payment of such amount until the period during which the Executive
may revoke such waiver (normally seven (7) days) has elapsed. The release shall
provide the release and discharge of the Bank and related persons and entities
from any and all such actions, suits, proceedings, claims, demands or causes of
action, in any way directly or indirectly related to or connected with the
Executive’s employment with the Employer and or the termination of the
employment with the Employer, including, but not limited to, claims relating to
discrimination in employment.

 

17. Severability. In the event that one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

18. Governing Law. To the full extent controllable by stipulation of the
parties, this Agreement shall be interpreted and enforced under Georgia law.

 

19. Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written agreement between the Bank and the Executive.

 

20. Survival of Obligations. To the extent the Severance Benefit becomes payable
pursuant to Section 3 prior to the expiration of the Term (as described in
Section 2), the duties and obligations of the parties contained in Sections 3,
4, 5, 6, 7, 11, 12 and 16 shall survive the expiration or termination of this
Agreement.

 

[Remainder of page intentionally left blank]

 

 



-10-

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date and year first above written.

 

 

CITIZENS TRUST BANK

 

By:_____________________________________________

 

Print Name:______________________________________

 

Title:___________________________________________

 

 

EMPLOYEE:

 

________________________________________________

Fred Daniels

 

 

 

#6326179 v1



-11-

